DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection on 22 October 2021.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 24 September 2021 has been entered.

Response to Arguments
Applicant’s arguments, filed with respect to the previously set forth rejections under 35 U.S.C. 112 have been fully considered and are persuasive in view of the Amendment.  Accordingly, the previously set forth rejections under 35 U.S.C. 112 have been withdrawn. Please see below, for new grounds of rejection under 35 U.S.C. 112(b), necessitated by Amendment. 
Applicant's arguments filed with respect to the prior art rejections have been fully considered but they are moot.  Applicant is arguing about limitations added to the claims in an amendment, which area addressed in the new grounds of rejection, below.   
If Applicant believes discussion with the Examiner would aid in advancing prosecution, Applicant is encouraged to contact the Examiner to schedule an interview using the contact information below.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4-7, and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 has been amended to recite the limitation “wherein the battery system is a single battery system configured to power fans of two separate but thermally connected refrigerant circuits”.  It is unclear whether “two separate but thermally connected refrigerant circuits” are the same or different from the “refrigeration circuit” and the circuit implied by the “mechanical subcooler”.  It is believed that the “two separate but thermally connected refrigerant circuits” are intended as the “refrigeration circuit” and the circuit implied by the “mechanical subcooler”.  Applicant should amend the claims to relate the two separate but thermally connected refrigerant circuits and to ensure that the circuit implied by the mechanical subcooler is positively set forth.  Claims 4-7 and 9 are rejected insofar as they are dependent on claim 1, and therefore include the same error(s).  
Claims 10, 13, 15, 16, and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 has been amended to recite the limitation “wherein the battery system is a single battery system configured to power fans of two separate but thermally connected 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later 
Claims 1, and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mohs (US 2015/0321539: cited by Applicant) in view of Rusignuolo et al. (US 2015/0121923: cited by Applicant) and Heberle et al. (US 2006/0042286). 
Regarding claim 1, Mohs discloses a transport refrigeration system (TRS #114), the transport refrigeration system comprising: a refrigeration unit (TRU #200) comprising: a refrigeration circuit configured to circulate a first refrigerant (refrigerant lines #239), the refrigeration circuit comprising: a first refrigerant compression device configured to compress the first refrigerant (see at least compressor #232; paragraph [0022]); an electric generation device configured to power the first refrigerant compression device (see at least paragraphs [0051]; [0049]);  a prime mover configured to drive the electric generation device (see at least paragraphs [0051]; [0049]); a first refrigerant heat rejection heat exchanger (see at least condenser #234; paragraph [0022]); a first fan configured to operatively pass air over the first refrigerant heat rejection heat exchanger (see at least paragraph [0034]: that the main condenser and auxiliary condenser can be positioned to be able to share a single fan in “some embodiments” is indicative that the fans are separate in at least one embodiment); a first heat absorption heat exchanger (see at least evaporator #236; paragraph [0022]); a second refrigerant heat absorption heat exchanger (see at least auxiliary subcooling heat exchanger #228); and a mechanical subcooler thermally connected to the refrigeration circuit via the second refrigerant heat absorption heat exchanger (see at least auxiliary subcooling heat exchanger #228; paragraphs [0023]; [0024]), the mechanical subcooler comprising: a second refrigerant compression device (see at least auxiliary compressor #222); a second refrigerant heat rejection heat exchanger (see at least auxiliary condenser #224); and a third fan configured to operatively pass air over the second refrigerant heat rejection heat exchanger (see at least paragraph [0034]: that the main condenser and auxiliary condenser can be positioned to be able 
Mohs is silent regarding a second fan configured to operatively pass air over the first refrigerant heat absorption heat exchanger; though Examiner notes that the transport refrigeration system of Mohs likely includes this fan.
Rusignuolo et al., however, teaches inclusion of multiple fans in a transport refrigeration system, including a fan configured to operatively pass air over a first refrigerant heat absorption heat exchanger (see paragraphs [0002]; [0003]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the system of Mohs with a second fan configured to operatively pass air over the first refrigerant heat absorption heat exchanger, as taught by Rusignuolo et al., to improve the system of Mohs by allowing for convective heat transfer to the refrigerant from the interior of the transport refrigeration unit.  
Mohs in view of Rusignuolo et al. does not disclose a battery system configured to power the second refrigerant compression device, the first fan, the second fan, and the third fan, wherein the battery system is a single battery system configured to power fans of two separate but thermally connected refrigeration circuits, wherein the battery system does not power the first compression device, wherein the battery system is configured to only power the first fan, the second fan, the third fan, and the second compression device.  
Heberle et al. teaches another transport refrigeration system having a battery system configured to power a second refrigerant compression device, a first fan, the second fan, and the third fan (see at least Figure 1, batterien, compressor #5b, fans #8b/#17/#18; paragraphs [0019]-[0020]), wherein the battery system is a single battery system configured to power fans of two separate but thermally connected refrigeration circuits (see at least paragraphs [0019]-[0020]; Figure 1: the circuits may be isolated via valves #12/#19), wherein the battery system does not power the first compression device (see at least paragraphs [0019]-[0020]), wherein 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the system of Mohs in view of Rusignuolo et al. with a battery system configured to power the second refrigerant compression device, the first fan, and the second fan, and the third fan, wherein the battery system is a single battery system configured to power fans of two separate but thermally connected refrigeration circuits, wherein the battery system does not power the first compression device, wherein the battery system is configured to only power the first fan, the second fan, the third fan, and the second compression device, as taught by Heberle et al., to improve the system of Mohs in view of Rusignulolo et al. by allowing for a separate operation in a standby mode (see at least Heberle et al. paragraphs [0019]-[0020]).   
The combination of Mohs, Rusignuolo et al., and Heberle et al. further discloses and wherein using the battery system to power the second refrigerant compression device of the mechanical subcooler is configured to increase the cooling capacity of the first refrigeration unit while not increasing a load of the prime mover (in view that the structures are met by the combination, the combination is considered capable of meeting the configuration). 

Regarding claim 4, Mohs as modified by Rusignuolo et al. and Heberle et al. further discloses further comprising: a controller configured to control the refrigeration circuit, the mechanical subcooler, and the battery system (see at least Mohs paragraph [0051]; Rusignuolo et al. paragraph  [0015]; Heberle et al. paragraph [0017]).  

Claims 10 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mohs (US 2015/0321539: cited by Applicant) in view of Rusignuolo et al. (US 2015/0121923: cited by Applicant) and Heberle et al. (US 2006/0042286).
Regarding claim 10, Mohs discloses a method of operating a refrigeration unit of a transport refrigeration system, the method comprising: circulating a first refrigerant through a refrigeration circuit (refrigerant lines #239); compressing, using a first refrigerant compression device, the first refrigerant (see at least compressor #232; paragraph [0022]); powering, using an electric generation device, the first refrigerant compression device (see at least paragraphs [0051]; [0049]);  driving, using a prime mover, the electric generation device (see at least paragraphs [0051]; [0049]); removing heat from the first refrigerant using a first refrigerant heat rejection heat exchanger (see at least condenser #234; paragraph [0022]); operatively passing, using a first fan, air over the first refrigerant heat rejection heat exchanger (see at least paragraph [0034]: that the main condenser and auxiliary condenser can be positioned to be able to share a single fan in “some embodiments” is indicative that the fans are separate in at least one embodiment);  absorbing heat to the first refrigerant using a first heat absorption heat exchanger (see at least evaporator #236; paragraph [0022]);  removing heat from the first refrigerant using a second refrigerant heat absorption heat exchanger (see at least auxiliary subcooling heat exchanger #228); compressing, using a second refrigerant compression device, a second refrigerant (see at least auxiliary compressor #222), the second refrigerant is configured to circuit through the second refrigerant heat absorption heat exchanger (see at least auxiliary subcooling heat exchanger #228; paragraphs [0023]-[0024]), the second refrigerant compression device (see at least paragraphs [0023]-[0024]), and a second refrigerant heat rejection heat exchanger (see at least auxiliary condenser #224; paragraphs [0023]-[0024]); 
removing heat from the second refrigerant using the second refrigerant heat rejection heat exchanger (see at least auxiliary condenser #224); operatively passing, using a third fan, air over the second refrigerant heat rejection heat exchanger (see at least paragraph [0034]: that the main condenser and auxiliary condenser can be positioned to be able to share a single fan in “some embodiments” is indicative that the fans are separate in at least one embodiment).
Mohs is silent regarding operatively passing, using a second fan, air over the first refrigerant heat absorption heat exchanger; though Examiner notes that the transport refrigeration system/method of Mohs likely includes this fan.
Rusignuolo et al., however, teaches inclusion of multiple fans in a transport refrigeration system/method, including a fan configured to operatively pass air over a first refrigerant heat absorption heat exchanger (see paragraphs [0002]; [0003]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the system/method of Mohs with operatively passing, using a second fan, air over the first refrigerant heat absorption heat exchanger, as taught by Rusignuolo et al., to improve the system/method of Mohs by allowing for convective heat transfer to the refrigerant from the interior of the transport refrigeration unit.  
Mohs does not disclose and powering, using a battery system, the second compression device, the first fan, the second fan, and the third fan, wherein the battery system is a single battery system configured to power fans of two separate but thermally connected refrigerant circuits; wherein the battery system does not power the first compression device, and wherein the battery system is configured to only power the first fan, the second fan, the third fan, and the second refrigerant compression device. 
Heberle et al. teaches another transport refrigeration system/method having a battery system and powering, using a battery system, the second compression device, the first fan, the second fan, and the third fan (see at least Figure 1, batterien, compressor #5b, fans #8b/#17/#18; paragraphs [0019]-[0020]), wherein the battery system is a single battery system configured to power fans of two separate but thermally connected refrigeration circuits (see at least paragraphs [0019]-[0020]; Figure 1: the circuits may be isolated via valves #12/#19), wherein the battery system does not power the first compression device (see at least paragraphs [0019]-[0020]), wherein the battery system is configured to only power the first fan, 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the method of Mohs in view of Rusignuolo et al. with and powering, using a battery system, the second compression device, the first fan, the second fan, and the third fan, wherein the battery system is a single battery system configured to power fans of two separate but thermally connected refrigerant circuits; wherein the battery system does not power the first compression device, and wherein the battery system is configured to only power the first fan, the second fan, the third fan, and the second refrigerant compression device, as taught by Heberle et al., to improve the method of Mohs in view of Rusignulolo et al. by allowing for a separate operation in a standby mode (see at least Heberle et al. paragraphs [0019]-[0020]).   
The combination of Mohs, Rusignuolo et al., and Heberle et al. further discloses and wherein using the battery system to power the second refrigerant compression device is configured to increase the cooling capacity of the refrigeration unit while not increasing a load of the prime mover (in view that the structures/method steps are met by the combination, the combination is considered capable of meeting the configuration). 

Regarding claim 13, Mohs as modified by Rusignuolo et al. and Heberle et al. further discloses further comprising: controlling, using a controller, the refrigeration circuit, the first fan, the second fan, the third fan, the second refrigerant compression device, and the battery system (see at least Mohs paragraph [0051]; Rusignuolo et al. paragraph  [0015]; Heberle et al. paragraph [0017]).  

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mohs in view of Rusignuolo et al. and Heberle et al. as applied to claim 1 above, and further in view of Allen (US 2005/0210903).  
Regarding claim 5, Mohs as modified by Rusignuolo et al. and Heberle et al. is silent regarding wherein: the battery system is located within the refrigeration unit and releasably connected to the refrigeration unit.
Allen teaches another transport refrigeration system using a battery to power refrigeration equipment wherein: the battery system is located within the refrigeration unit and releasably connected to the refrigeration unit (see paragraph [0040]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the system of Mohs in view Rusignuolo et al. and Heberle et al. with wherein: the battery system is located within the refrigeration unit and releasably connected to the refrigeration unit, as taught by Allen, to improve the system of Mohs in view of Rusignulolo et al. and Heberle et al. by allowing for the battery to be expediently changed in the case of depletion.  

Claims 6 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mohs in view of Rusignuolo et al. and Heberle et al.  as applied to claims 1 or 10 above, and further in view of Watkins et al. (US 5,438,842: previously cited).
Regarding claims 6 and 15, Mohs in view of Rusignuolo et al. and Heberle et al. is silent regarding wherein: the battery system is integrally attached to a refrigerated transport container of the transport refrigeration system.
Watkins et al. teaches another transport refrigeration system/method wherein: the battery system is integrally attached to a refrigerated transport container of the transport refrigeration system (see at least system including battery #56 integrally attached to the refrigerated transport container of a transport refrigeration system).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the system/method of Mohs in view of Rusignuolo et al. and Heberle et al. with wherein: the battery system is integrally attached to a refrigerated transport container of the transport refrigeration system, as taught by Watkins et al., to improve the system/method of Mohs in view of Rusignuolo et al. and Heberle et al. by providing for secure attachment to the transport refrigeration system, thus preventing accidental disconnection in use.  

Claims 7 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mohs in view of Rusignuolo et al. and Heberle et al. as applied to claims 1 or 10 above, and further in view of Wordworth et al. (US 8,295,950: previously cited).
Regarding claims 7 and 16, Mohs in view of Rusignuolo et al. and Heberle et al. is silent regarding wherein: the battery system is integrally attached to a drop deck configured to carry a refrigerated transport container of the transport refrigeration system, the drop deck being releasably connected to the refrigerated transport container.
Wordsworth et al. teaches another transport refrigeration system/method wherein: the battery system is integrally attached to a drop deck configured to carry a refrigerated transport container of the transport refrigeration system, the drop deck being releasably connected to the refrigerated transport container (see at least column 9, lines 21-33: main frame #10A of tractor #10).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the system/method of Mohs in view of Rusignuolo et al. and Heberle et al. with wherein: the battery system is integrally attached to a drop deck configured to carry a refrigerated transport container of the transport refrigeration system, the drop deck being releasably connected to the refrigerated transport container, as taught by Wordsworth et al., to improve the system/method of Mohs in view of Rusignuolo et al. and .  

Claims 9 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mohs in view of Rusignuolo et al. and Heberle et al. as applied to claims 1 or 10 above, and further in view of Farrar (US 2015/0166262: previously cited).
Regarding claims 9 and 18, Mohs in view of Rusignuolo et al. and Heberle et al. is silent regarding wherein: the battery system is composed of at least one of a lithium ion battery, a nickel metal hydride battery, an alkaline battery, a nickel-hydrogen battery, and a lead-acid battery.
Farrar teaches another transport refrigeration system/method wherein: the battery system is composed of at least one of a lithium ion battery, a nickel metal hydride battery, an alkaline battery, a nickel-hydrogen battery, and a lead-acid battery (see paragraph [0059]),
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the system/method of Mohs in view of Rusignuolo et al. and Heberle et al. with wherein: the battery system is composed of at least one of a lithium ion battery, a nickel metal hydride battery, an alkaline battery, a nickel-hydrogen battery, and a lead-acid battery, as taught by Farrar, to improve the system/method of Mohs in view of Rusignuolo et al. and Heberle et al. by making use of a cost-effective and reliable rechargeable battery system.  




Conclusion
                                                                                                                                                                          
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAVIA SULLENS whose telephone number is (571)272-3749. The examiner can normally be reached M-R 6:30-4:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAVIA SULLENS/Primary Examiner, Art Unit 3763